DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1,3-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Critical dimension has a well known established meanings in the art. Typically Critical dimension refers to minimum feature size for a given masking type. Which depends on the lithography being used specifically the wavelength used to develop the masks. It is defined as CD=k1*lambda/NA where k1 is a constant for production about 0.4, lambda is the wavelength being used in the lithography process and NA is the numerical aperture. It is note that critical dimension is method dependent. For example PCB minimum feature size is 4 Mils or 1mm.  For VlSI it can be 25 microns. It can also refer to meteorology which currently the minimum feature size is 7 nm. There is a disconnect between what applicant is reciting as Critical dimension and the art. If art means smaller than the minimum feature size obtainable. Applicant has not shown how to obtain arbitrarily small values for example 1 Angstrom or less. So applicant has not set forth how to obtain less than 5nm values
If applicant is referring the meteorology critical dimension 
Is applicant referring to the distance being smaller than 50 nm or does applicant mean smaller than 7 nm? The amendment does not fix the issue since it is not clear if applicant is referring to CDs less than 50 nm (a 7 nm CD) or the gap is less than 50 nm. If it is the CD the latter it is recommended applicant just remove CD and just say less than 50 nm.
Further other than the method described in claims 5-6, applicant has not set forth another method to form the template smaller than the critical dimension of 7nm. 
Also the claim covers 0 nm spacing meaning there is no spacing and no gap. Applicant does not teach a 0 nm embodiment.
MPEP 2163 I A:
Written description issues may also arise if the knowledge and level of skill in the art would not have permitted the ordinary artisan to immediately envisage the claimed product arising from the disclosed process. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a "laundry list" disclosure of every possible moiety does not necessarily constitute a written description of every species in a genus because it would not "reasonably lead" those skilled in the art to any particular species); In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967) ("If n-propylamine had been used in making the compound instead of n-butylamine, the compound of claim 13 would have resulted. Appellants submit to us, as they did to the board, an imaginary specific example patterned on specific example 6 by which the above butyl compound is made so that we can see what a simple change would have resulted in a specific supporting disclosure being present in the present specification. The trouble is that there is no such disclosure, easy though it is to imagine it." (emphasis in original)); Purdue Pharma L.P. v. Faulding Inc., 230 F.3d 1320, 1328, 56 USPQ2d 1481, 1487 (Fed. Cir. 2000) ("[T]he specification does not clearly disclose to the skilled artisan that the inventors ... considered the ratio... to be part of their invention .... There is therefore no force to Purdue’s argument that the written description requirement was satisfied because the disclosure revealed a broad invention from which the [later-filed] claims carved out a patentable portion").
Applicant does not have support for unbounded values infinitesimally small values.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,3-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, Applicant does not set forth the what is the critical dimension.
There are multiple uses of the word. It can refer to the minimum feature size that affect the electrical properties of the device. Applicant is reminded: where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).
The claim does not recite what applicant thinks it does the spacing must be less than the CD and the CD is less 50 nm. So the gap must be less than less than 50 nm. The examiner still does not know what the CD. 
The examiner supposes that  0nm would read on the claim however this would contradict that there are spaces and gaps. So is it an unbounded  value incorporating 0 nm, so there is no gap or spacing or is there a lower limit of the gap and spacing?
If it is the meteorology CD  this creates 112 a issues.
It is unclear if the removing includes side portion applicant does not state the gate is formed on the template? Or is it only the part on the template. This is not consistent with figure 6 since edge portions of 3 are removed and are not on the template 1. Does applicant mean removing the part of the gate above the template structure?
	As to the recitation of wherein the patterning of the gate layer is self-aligned on the template structure, this makes no sense. A gate maybe formed in a self-aligned manner. It is unclear what the patterning being self-aligned. Does applicant mean it is performed in a self-aligned manner. If this is the case, applicant does not teach what is included or excluded in a self-aligned manner other than the specifics of what is claimed. What is included an excluded.
Also there is no patterning the gate, there is patterning a remaining gate.
As to claim 1, 13 and 14, what is the remaining gate layer how does it relate to the gate layer and what constitutes patterning? Further as claim 13 and 14 claim 1 already has a remaining gate layer.
As to claim 17, it is unclear when or how this occurs. The claim seems to be an intended outcome since applicant has not set forth the actual device structure is finished or the steps required to form the SET. Further are the Quantum dots part of the device or coupled to the device. Applicant set forth an outcome with no active steps.
Also what is the other structure that makes this a SET. A SET cannot be formed by only gates.
As to claim 18, it not clear is CD defined as less than 50 nm or is the spacing just less than 50 nm? Is this redundant with claim 1?
As to claim 19 is this a different dimension?
Also what part of the template has the gap there is a 1st substructure and 2nd substructure.
Also how are the steps in claim 19 related to those of claim 1, there is already a removal of the gate is this the same or different?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,11, 15, and 16  and 20 is/are rejected under 35 U.S.C. 102 a1 as being anticipated by George ‘048.
As to claims 1 and 3 and 20,George teaches A method for processing a semiconductor device comprising two gates separated by a spacing, the method comprising: forming a template structure (items 622 figure 27), wherein the template structure includes at least one sub-structure having a dimension less than a critical dimension (CD); forming a gate layer on and around the template structure (item 624) ; removing a part of the gate layer formed on the template structure (figure 27C-27D); patterning a remaining gate layer into a gate structure including the two gates (figure 27D); and selectively removing the template structure, wherein the spacing between the two gates is formed by removal of the at least one sub-structure of the template structure (figure 27E). George teaches spacing of to be 7-25 nm so the width of the template is less than 30 nm (paragraph 26). As to self-aligned the gates are self-aligned (sic aligned with the template). Same steps must lead to the same outcome.
As to claim 11, George teaches CMP paragraph 166.
AS to claim 15, George teaches TiN paragraph 42.
AS to claim 16, George teaches etching either wet or dry to remove the portions 624 between 622.
As to claim 17, George teaches  wherein: the semiconductor device comprises a single electron transistor (SET) (figure 18), which is coupled to a string of quantum dots (QD) (item 142); and the spacing separates a gate of the SET from a confinement gate that defines the string of QD (see figure 18).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim  4-10, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over George.
As to claims 4-10,George teaches using the template as a hard mask for cmp and etching (figure 27C-27D removal of top and the bottom. George does not explicitly teach:  
a. 	the template structure is formed by at least one of: electron beam lithography, optical lithography, or extreme ultraviolet lithography.
 b.	wherein forming the template structure by electron beam lithography comprises printing a shape of the template structure into a negative tone resist by electron beam.
c.	wherein forming the template structure comprises: providing a template layer; coating the template layer with a negative tone resist; patterning the negative tone resist by electron beam printing and negative tone development; and etching the template layer using a patterned negative tone resist as a mask.
d.	wherein: the negative tone resist comprises a spin on carbon (SOC) layer or a spin on glass(SOG) layer.
e.	the hardmask layer comprises at least one of: a Si.sub.3N.sub.4 layer, a SOC/SOG layer stack, or a SiOC/Advanced Patterning Film (APF) layer stack.
However the examiner takes  official notice that it was known to form templates using electron beam lithography  and
printing a shape of the template structure into a negative tone resist by electron beam.
coating the template layer with a negative tone resist; patterning the negative tone resist by electron beam printing and negative tone development; and etching the template layer using a patterned negative tone resist as a mask
the negative tone resist comprises a spin on carbon (SOC) layer or a spin on glass(SOG) layer
and
the hardmask layer comprises at least one of: a Si.sub.3N.sub.4 layer, a SOC/SOG layer stack, or a SiOC/Advanced Patterning Film (APF) layer stack
and  a hardmask layer comprises at least one of: a Si.sub.3N.sub.4 layer, a SOC/SOG layer stack, or a SiOC/Advanced Patterning Film (APF) layer stack.
Where know patterning methods and ways of forming templates.
Thus it would have been obvious to one of ordinary skill in the art at the time of filling to
Form the template using electron beam lithography  and
printing a shape of the template structure into a negative tone resist by electron beam.
coating the template layer with a negative tone resist; patterning the negative tone resist by electron beam printing and negative tone development; and etching the template layer using a patterned negative tone resist as a mask
the negative tone resist comprises a spin on carbon (SOC) layer or a spin on glass(SOG) layer
and
the hardmask layer comprises at least one of: a Si.sub.3N.sub.4 layer, a SOC/SOG layer stack, or a SiOC/Advanced Patterning Film (APF) layer stack
and  a hardmask layer comprises at least one of: a Si.sub.3N.sub.4 layer, a SOC/SOG layer stack, or a SiOC/Advanced Patterning Film (APF) layer stack.
One would have been so motivated to provide a cost benefit by using standard fabrication processes ensuring uniformity in the device fabrication.
Response to Arguments
Applicant's arguments filed 6/11/2022 have been fully considered but they are not persuasive. 
As to the 112a Applicant does not address the unboundedness of the claim. Applicant has not shown arbitrary small spacing or gaps. In fact applicant claim covers 0 nm which mean there is no gap or spacing. Applicant does not teach this. Further between[7nm,0nm) simply is unobtainable with current methodology. Applicant does not address these issues.
As to the 112b it appears if applicant is trying to redefine a currently known definition, further at 0 nm there would be no gap or spacing. Also how does the remaining gate relate to the gate?
As to George, Applicant does not prelude the two steps being simultaneously performing the actions. The examiner still does not know what the remaining gate layer represents.
It appears applicant means A method for processing a semiconductor device comprising two gates separated by a lateral spacing less than 50 nm, the method comprising: forming a template structure, wherein the template structure includes at least one sub- structure having a dimension less than 50 nm; forming a gate layer on and around the template structure; removing a part of the gate layer formed on the template structure to form a remaining gate layer; patterning the remaining gate layer into a gate structure including the two gates, wherein the patterning of the remaining gate layer is performed in a self-aligned manner; and selectively removing the template structure, wherein the lateral spacing between the two gates is formed by removal of the at least one sub-structure of the template structure.
This would clarify that the that the removal leads to a remaining gate and the remaining gate is then patterned. It would still be unclear what self-aligned represents other than the method itself leading to a self-aligned manner. Further still the device  claim 20 is not limited by the method. So even if the method subsequently found allowable the device would not be.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408. The examiner can normally be reached M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/Primary Examiner, Art Unit 2896